Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on December 16, 2021.
Track One status of the application is noted.  
Claims 1 and 8 are amended.  
Claims 15-28 are canceled.  
Claims 1-14 are currently pending and have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph).  The presumption that 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. § 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (1) “an engagement fixture configured to affix the verification transceiver to a product instance” in Claim 8; (2) “a receiver configured to receive a query signal from a proximate mobile device” in Claim 8; (3) “a transmitter configured to transmit a current encoded signal indicative of the product instance in response to receiving the query signal” in Claim 8; and (4) “a verification-code sequencer configured to advance the current encoded signal…” in Claim 8.
Because these claim limitations are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the 
Claim limitations (1) “an engagement fixture configured to affix the verification transceiver to a product instance” in Claim 8; (2) “a receiver configured to receive a query signal from a proximate mobile device” in Claim 8; (3) “a transmitter configured to transmit a current encoded signal indicative of the product instance in response to receiving the query signal” in Claim 8; and (4) “a verification-code sequencer configured to advance the current encoded signal…” in Claim 8 have been interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “configured to” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  In other words, there is nothing in the language (e.g., “transmitter,” “receiver,” “fixture,” “sequencer”) that would dictate any particular structure for performing the functions recited.
Since the claim limitations invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, Claims 8-14 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph limitations: 
“an engagement fixture configured to affix the verification transceiver to a product instance” in Claim 8 is adhesive (see specification paragraph 24)
“a receiver configured to receive a query signal from a proximate mobile device” in Claim 8 is an RFID chip (see specification paragraph 24); 
“a transmitter configured to transmit a current encoded signal indicative of the product instance in response to receiving the query signal” in Claim 8 is an RFID chip (see specification paragraph 24); 
“a verification-code sequencer configured to advance the current encoded signal…” in Claim 8 – is an RFID chip (see specification paragraphs 24, 43, and Figure 6 feature 142); 
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action. 
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112 , sixth paragraph, Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, or present a sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claims 1, 2, 4-9, and 11-14 are rejected under 35 U.S.C. § 103 as being unpatentable over Engels et al. (US 2015/0134552, hereinafter “Engels”) in view of Bishop et al. (US 2009/0044012, hereinafter “Bishop”).

Claim 1.  Engels teaches: A method for facilitating verification of authenticity of a product instance (see at least ¶s 8, 10, 12, and 14 teaching steps that authenticate an item), the method comprising:
receiving, by a verification transceiver affixed to the product instance, a query signal from a proximate mobile device (see at least Figure 1 and ¶ 43 teaching tagging device 112, which is affixed to product/item 111, receiving a query signal from a proximate mobile device 120, noting that ¶ 53 further describes the proximate reading device 120 to include, e.g., mobile devices; see also Figure 7 feature 602 and ¶ 123 teaching the reading device 120 sending a first challenge message to the tagging device 112);
transmitting, by the verification transceiver, a current encoded signal indicative of the product instance in response to receiving the query signal (see at least ¶s 43 and 53 teaching that the transceiver’s cryptographic code is read when it receives the query signal; see further Figure 7 features 604 and 606 and ¶s 124-125 teaching the tagging device encrypting, i.e., encoding, a current signal indicative of the product in response to the received signal); and
advancing, by the verification transceiver, the current encoded signal to a next encoded signal in a sequence of encoded signals, each indicative of the product instance, the current encoded signal advanced to be transmitted in response to a next received query signal (see, e.g., Figure 7 teaching that the first challenge and response are sent to the authentication system 170, which creates subsequent challenges and response indicative of the product instance, i.e., creating 2nd challenge data 618 which is the next received query signal and results in a 3rd response 622); 
wherein the sequence of encoded signals is replicated in the same secret fashion by a product-data management server, such that verification of authenticity can be performed by comparing the current encoded signal with a current expected signal retrieved by the product-data management server (see ¶ 132 teaching that the authentication process can be repeated; see also ¶s 7, 45, 48, 79, 103, and 195; nevertheless, Examiner notes that this is further addressed below).
Engels fails to teach wherein the method advances, using a hashing algorithm, the current encoded signal to a next encoded signal each time that the method transmits a current encoded signal, though Examiner does note that, as stated in the limitation above, Engels does teach advancing the current encoded signal to a next encoded signal, and Examiner further notes that Engels uses a hashing algorithm to do that (see ¶s 7, 45, 48, 79, 103, and 195).  Nevertheless, even if Engels fails to disclose advancing the current encoded signal to a next encoded signal each time that the method transmits a current encoded signal such a feature is taught in the prior art.  Bishop, for example, teaches such a feature (see abstract, Figures 2, 3, 4, 6, and ¶s 54 and 69-76 teaching using an encrypted value along with an advancing counter value to verify the authenticity of the product based on a comparison with the expected value and counter value).  Likewise, Examiner asserts that Engels teaches wherein the sequence of encoded signals is replicated in the same secret fashion by a product-data management server, such that verification of authenticity can be performed by comparing the current encoded signal with a current expected signal retrieved by the product-data management server as noted above, yet for the purpose of compact prosecution, Examiner notes that Bishop additionally teaches such a feature (see at least the abstract, Figures 2, 3, 4, 6, and ¶s 54 and 69-76 teaching using an encrypted value along with an advancing counter value to verify the authenticity of the product based on a comparison with the expected value and counter value).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of advancing the code to a next encoded signal each time the signal is transmitted such that authenticity can be performed by comparing the current signal with a current expected signal (as disclosed by Bishop) to the known method of verifying the authenticity of a product via an encoded signal (as disclosed by Engels).  One of ordinary skill in the art would have been motivated to apply the known technique of advancing the code to a next encoded signal each time the signal is transmitted because it would secure an RFID transaction without increasing the time of the transaction or exposing any customer identifying information (see Bishop ¶ 10).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of advancing the code to a next encoded signal each time the signal is transmitted such that authenticity can be performed by comparing the current signal with a current expected signal (as disclosed by Bishop) to the known method of verifying the authenticity of a product via an encoded signal (as disclosed by Engels), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406   In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of advancing the code to a next encoded signal each time the signal is transmitted such that authenticity can be performed by comparing the current signal with a current expected signal to the known method of verifying the authenticity of a product via an encoded signal).  See also MPEP § 2143(I)(D).

Claim 8.  Engels teaches: A verification transceiver for facilitating verification of authenticity of a product instance (see at least Figure 1 feature 112 and ¶ 43), the verification transceiver comprising:
an engagement fixture configured to affix the verification transceiver to a product instance (see at least ¶ 45 teaching that the verification transceiver tagging device 112 is affixed to the product instance/item 111 by, e.g., an adhesive; see also Figure 2A feature 204 and ¶s 50-52 teaching substantially the same);
a receiver configured to receive a query signal from a proximate mobile device (see Figure 1 feature 112; see also ¶ 43); 
a transmitter configured to transmit a current encoded signal indicative of the product instance in response to receiving the query signal (see at least ¶s 43 and 53 teaching that the transceiver’s cryptographic code is sent to the reading device 120 when the tagging device receives the query signal from the reading device; see further Figure 7 ; and 
a verification-code sequencer configured to advance the current encoded signal to a next encoded signal in a sequence of encoded signals, each of the sequence indicative of the product instance, current encoded signal advanced to be transmitted in response to a next received query signal (see Figure 7 teaching the authentication system 170 moves the first challenge and response to a second challenge and response after receiving the first challenge and response); 
wherein the sequence of encoded signals is replicated in the same secret fashion by a product-data management server, such that verification of authenticity can be performed by comparing the current encoded signal with a current expected signal retrieved by the product-data management server (see ¶ 132 teaching that the authentication process can be repeated; see also ¶s 7, 45, 48, 79, 103, and 195; nevertheless, Examiner notes that this is further addressed below).
Engels fails to teach wherein the method advances, using a hashing algorithm, the current encoded signal to a next encoded signal each time that the method transmits a current encoded signal, though Examiner does note that, as stated in the limitation above, Engels does teach advancing the current encoded signal to a next encoded signal, and Examiner further notes that Engels uses a hashing algorithm to do that (see ¶s 7, 45, 48, 79, 103, and 195).  Nevertheless, even if Engels fails to disclose advancing the current encoded signal to a next encoded signal each time that the method transmits a current encoded signal such a feature is wherein the sequence of encoded signals is replicated in the same secret fashion by a product-data management server, such that verification of authenticity can be performed by comparing the current encoded signal with a current expected signal retrieved by the product-data management server as noted above, yet for the purpose of compact prosecution, Examiner notes that Bishop additionally teaches such a feature (see at least the abstract, Figures 2, 3, 4, 6, and ¶s 54 and 69-76 teaching using an encrypted value along with an advancing counter value to verify the authenticity of the product based on a comparison with the expected value and counter value).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of advancing the code to a next encoded signal each time the signal is transmitted such that authenticity can be performed by comparing the current signal with a current expected signal (as disclosed by Bishop) to the known method of verifying the authenticity of a product via an encoded signal (as disclosed by Engels).  One of ordinary skill in the art would have been motivated to apply the known technique of advancing the code to a next encoded signal each time the signal is transmitted because it would secure an RFID transaction without increasing the time of the transaction or exposing any customer identifying information (see Bishop ¶ 10).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of advancing the code to a next encoded signal each time See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of advancing the code to a next encoded signal each time the signal is transmitted such that authenticity can be performed by comparing the current signal with a current expected signal to the known method of verifying the authenticity of a product via an encoded signal).  See also MPEP § 2143(I)(D).

Claims 2 and 9.  The combination of Engels and Bishop teaches the limitations of Claims 1 and 8.  Engels further teaches: The method of claim 1, wherein the current encoded signal is encoded according to an encoding algorithm that is replicated by a product-data management server such that verification of authenticity can be performed by comparing the current encoded signal with a current expected signal retrieved by the product-data management server (see Figure 1 feature 610 teaching the authentication system 170, i.e., the product-data management server, verifying the first response using the first challenge; see also ¶ 125 .

Claims 4 and 11.  The combination of Engels and Bishop teaches the limitations of Claims 1 and 8.  Bishop further teaches: The method of claim 1, wherein the sequence of encoded signals is limited to a finite number of encoded signals (see ¶ 47 teaching limiting the number of transactions which may be performed; see also, e.g., ¶s 50-52 and 59 teaching using the counter to see if the maximum number of transactions has been reached and, if so, noting that the transaction is invalid).  

Claims 5 and 12.  The combination of Engels and Bishop teaches the limitations of Claims 4 and 11.  Bishop further teaches: The method of claim 4, further comprising: transmitting, by the verification transceiver, a signal indicative of excessive queries, if the advancing of the current encoded signal has exceeded a limit of the finite number of encoded signals (see, e.g., ¶s 47,  50-52, and 59 teaching using the counter to see if the maximum number of transactions has been reached and, if so, noting that the transaction is invalid).

Claims 6 and 13.  The combination of Engels and Bishop teaches the limitations of Claims 4 and 11.  That combination renders obvious: The method of claim 4, wherein the finite number is limited to fewer than 10.  While Bishop does not expressly state that the threshold is less than ten authentication attempts, Examiner notes that the specific number of the threshold taught by Bishop (see, e.g., ¶s 47 or 52) amounts to a design choice that is not warranted patentable 

Claim 7.  The combination of Engels and Bishop teaches the limitations of Claim 1.  Engels further teaches: The method of claim 1, further comprising: affixing the verification transceiver to the product instance (see at least ¶ 45 teaching that the verification transceiver tagging device 112 is affixed to the product instance/item 111 by, e.g., an adhesive; see also Figure 2A feature 204 and ¶s 50-52 teaching substantially the same).

Claim 14.  The combination of Engels and Bishop teaches the limitations of Claim 8.  Engels further teaches: The verification transceiver of claim 8, wherein the engagement fixture comprises an adhesive (see at least ¶ 45 teaching that the verification transceiver tagging device 112 is affixed to the product instance/item 111 by, e.g., an adhesive; see also Figure 2A feature 204 and ¶s 50-52 teaching substantially the same).

Claims 3 and 10 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Engels in view of Bishop and further in view of Koh (2007/0069895).

Claims 3 and 10.  The combination of Engels and Bishop teaches the limitations of Claims 1 and 8.  Engels and Bishop fail to teach: The method of claim 1, further comprising: rendering inoperative the verification transceiver upon opening of product packaging of the product instance.  Nevertheless, Engels does teach that the verification transceiver can note if product packaging has been removed or tampered with in any way (see, e.g., ¶ 51 teaching that removing the packaging material 202 changes the electrical properties of the adhesive 204 in a manner that is detectable by the tagging device; see also ¶ 52 teaching substantially the same).  It is taught, however, in the prior art that a verification transceiver can be rendered inoperative upon opening of the product packaging of the product.  Koh, for example, teaches such a feature (see, e.g., Abstract and ¶s 15 and 49 teaching that opening the packaging of the product will tear the RFID tag, “thus rendering the transponder inoperable”).  Koh is similar to Engels and the instant application because it relates to using tamper-evident seals that are interrogated by readers (see Abstract).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing the RFID tag such that opening the packaging would render the tag inoperable (as disclosed by Koh) to the known method and system of querying a product to compare an expected encoded signal with a received encoded signal to determine authenticity of the product (as disclosed by Engels and Bishop).  One of ordinary skill in the art would have been motivated to apply the known technique of placing the RFID tag such that opening the packaging would render the tag inoperable because, that way, if the packaging was interrogated by an RFID reader and the RFID tag failed to respond, that is 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of placing the RFID tag such that opening the packaging would render the tag inoperable (as disclosed by Koh) to the known method and system of querying a product to compare an expected encoded signal with a received encoded signal to determine authenticity of the product (as disclosed by Engels and Bishop), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of placing the RFID tag such that opening the packaging would render the tag inoperable to the known method and system of querying a product to compare an expected encoded signal with a received encoded signal to determine authenticity of the product).  See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Interpretation - 35 U.S.C. § 112(f): 

Claim Rejections - 35 U.S.C. § 112: 
Claims 8-14 stand rejected under § 112(b) because one of the limitations interpreted under § 112(f), “a verification-code sequencer configured to advance the current encoded signal to a next encoded signal,” was found not to have any corresponding structure in the 
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant provides two arguments that the combination of Engels and Smith fails to teach the amended limitations (see Remarks pages 10-14).  These arguments have been rendered moot in light of the new grounds of rejection utilizing Bishop in place of Smith.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.